EXHIBIT 10.1

EXECUTION

 

 


 

 

HOMEBANC CORP.,

SELLER

and

HMB ACCEPTANCE CORP.,

DEPOSITOR

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of November 1, 2006

 

HomeBanc Mortgage Trust 2006-2

(Mortgage Backed Notes)

 

 


 

 

 


--------------------------------------------------------------------------------



 

 

 

TABLE OF CONTENTS

 

 

Section 1.  Sale and Purchase of Mortgage Loans.

2

 

 

Section 2.  Purchase Price of Mortgage Loans.

2

 

 

Section 3.  Transfer of the Mortgage Loans.

3

 

 

Section 4.  Representations and Warranties of the Seller.

4

 

 

Section 5.  Covenants of the Seller.

6

 

 

Section 6.  Cure, Repurchase and Substitution Obligations.

6

 

 

Section 7.  Conditions to Obligation of the Depositor.

8

 

 

Section 8.  Mandatory Delivery; Grant of Security Interest.

9

 

 

Section 9.  Indemnification.

9

 

 

Section 10.  Notices.

11

 

 

Section 11.  Severability of Provisions.

12

 

 

Section 12.  Governing Law.

12

 

 

Section 13.  Agreement of the Seller.

12

 

 

Section 14.  Survival.

13

 

 

Section 15.  Assignment; Third Party Beneficiaries.

13

 

 

Section 16.  Miscellaneous.

13

 

 

Section 17.  Request for Opinions.

14

 

 

Schedule I

Mortgage Loan Schedule

 

 

 

Exhibit A

Representations and Warranties of HomeBanc Corp.

 

 

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 

i

 


--------------------------------------------------------------------------------



 

 

MORTGAGE LOAN PURCHASE AGREEMENT

This MORTGAGE LOAN PURCHASE AGREEMENT dated as of November 1, 2006 (this
“Agreement”), is by and between HMB Acceptance Corp., a Delaware corporation
(the “Depositor”) and HomeBanc Corp., a Georgia corporation (the “Seller”).

RECITALS

(1)          Schedule I attached hereto and made a part hereof lists one pool of
one- to four-family, adjustable rate mortgage loans (collectively, the “Mortgage
Loans”) currently owned by the Seller that the Seller desires to sell to the
Depositor.

(2)          The Depositor desires to purchase the Mortgage Loans from the
Seller and intends immediately thereafter to transfer the Mortgage Loans and any
other assets constituting the Trust Estate, and assign all its rights and
delegate all of its obligations under this Agreement, to HomeBanc Mortgage Trust
2006-2 (the “Issuer”) pursuant to the terms of a transfer and servicing
agreement (the “Transfer and Servicing Agreement”) dated as of November 1, 2006,
among the Issuer, the Depositor, HomeBanc Corp., as Seller and as servicer (in
such capacity, the “Servicer”), Wells Fargo Bank, N.A., as master servicer (in
such capacity, the “Master Servicer”) and as securities administrator (in such
capacity, the “Securities Administrator”), and U.S. Bank National Association,
as indenture trustee (in such capacity, the “Indenture Trustee”). The Issuer
will in turn pledge the Trust Estate and all such rights and obligations to the
Indenture Trustee for the benefit of the Noteholders.

(3)          The Issuer will be formed pursuant to a trust agreement (the “Trust
Agreement”) dated as of November 1, 2006, among the Depositor, the Securities
Administrator and Wilmington Trust Company, as owner Trustee (the “Owner
Trustee”). The Issuer (i) pursuant to an indenture (the “Indenture”) dated as of
November 1, 2006, among the Issuer, the Securities Administrator and the
Indenture Trustee, will issue the HomeBanc Mortgage Trust 2006-2 Mortgage Backed
Notes (the “Notes”) and (ii) pursuant to the Trust Agreement will issue a single
class of ownership certificate (the “Ownership Certificate,” and together with
the Notes, the “Securities”).

(4)   The Securities to be delivered to the Depositor or its designee(s),
registered in such names as the Depositor shall designate, will be designated as
(i) the HomeBanc Mortgage Trust 2006-2 Mortgage Backed Notes, Class A-1, Class
A-2, Class M-1, Class M-2 and Class B-1, and (ii) the HomeBanc Mortgage Trust
2006-2 Ownership Certificate.

(5)          Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Transfer and Servicing Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises herein made and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 


--------------------------------------------------------------------------------



 

 

Section 1. Sale and Purchase of Mortgage Loans.

(a)          Subject to the terms and conditions of this Agreement, the Seller
hereby sells, transfers and assigns to the Depositor agrees to purchase, on the
date of issuance of the Securities, which is expected to be on or about November
30, 2006 (the “Closing Date”), and the Depositor hereby purchases, the Mortgage
Loans having an aggregate principal balance as of November 1, 2006 (the “Cut-off
Date”), of $456,337,191.70, including all related Mortgage Files and any
Insurance Proceeds, REO Property, Liquidation Proceeds and other recoveries
relating to the Mortgage Loans, and all income, revenues, issues products,
revisions, substitutions, replacements, profits, rents and all cash and non-cash
proceeds of the foregoing.

(b)                 The Seller and the Depositor have agreed upon which of the
mortgage loans owned by the Seller are to be purchased by the Depositor pursuant
to this Agreement, and the Seller has prepared, or has provided information to
the Depositor enabling the Depositor to prepare, Schedule I attached hereto
(“Schedule I”), setting forth information with respect to the Mortgage Loans to
be purchased by the Depositor as of the Closing Date. The Seller shall, with the
Depositor’s consent, amend or modify, or provide information to the Depositor
enabling the Depositor to amend or modify Schedule I on or prior to the Closing
Date if necessary to reflect the actual Mortgage Loans transferred by the Seller
and accepted by the Depositor on the Closing Date. Schedule I, as so amended or
modified, shall conform to the requirements of the Depositor as set forth in
this Agreement and to the definition of “Mortgage Loan Schedule” under the
Transfer and Servicing Agreement, and shall be the definitive Mortgage Loan
Schedule attached as an exhibit to the Transfer and Servicing Agreement.

 

Section 2. Purchase Price of Mortgage Loans.

(a)          On the Closing Date, as full consideration for the Seller’s sale of
the Mortgage Loans to the Depositor, the Depositor shall deliver to the Seller
cash equal to $456,337,191.70.

(b)          The Depositor or any assignee or transferee of the Depositor (which
may include the Issuer, acting on behalf of the Noteholders) shall be entitled
to all Monthly Payments due after the Cut-off Date, and all curtailments or
other principal prepayments received with respect to the Mortgage Loans paid by
each borrower after the Cut-off Date, except that the Depositor or any assignee
or transferee of the Depositor will not be entitled to any curtailments or other
prepayments received on or after the Cut-off Date but reflected in the aggregate
Cut-off Date Balance. All Monthly Payments due on or before the Cut-off Date and
collected on or after the Cut-off Date shall belong to the Seller.

(c)          Pursuant to the Transfer and Servicing Agreement, the Depositor
will transfer and assign all its right, title and interest in and to the
Mortgage Loans and any other assets constituting the Trust Estate to the Issuer
in consideration of the issuance of the Securities to the Depositor or its
designee(s).

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

2

 


--------------------------------------------------------------------------------



 

 

Section 3. Transfer of the Mortgage Loans.

(a)          Mortgage File. For purposes of this Agreement, the “Mortgage File”
will be as defined in the Transfer and Servicing Agreement.

(b)          Transfer of Ownership. Upon the sale of any Mortgage Loans, the
ownership of each Mortgage Loan Document (as defined below) with respect thereto
shall be vested in the Depositor, and the ownership of all other records and
documents with respect thereto prepared by or which come into the possession of
the Seller shall immediately vest in the Depositor. The Seller shall, upon the
direction of the Depositor, promptly deliver to JPMorgan Chase Bank, National
Association (the “Custodian”) or such other designee as the Depositor may
direct, any documents that come into its possession with respect to such
Mortgage Loans following such sale. Prior to such delivery, the Seller shall
hold any such documents for the benefit of the Depositor, its successors and
assigns.

(c)          Delivery of Mortgage Files. To the extent not previously delivered
to the Depositor or a designee of the Depositor, the Seller shall, not later
than two Business Days prior to the Closing Date, at the direction of the
Depositor, deliver to the Custodian, each of the mortgage loan documents
required to be included in the Mortgage File pursuant to Section 2.01(b) of the
Transfer and Servicing Agreement (the “Mortgage Loan Documents”). The Mortgage
Note for each such Mortgage Loan shall be endorsed in blank or as otherwise
directed by the Depositor, and the Mortgage for each such Mortgage Loan shall
name the Depositor, the Custodian or such other party as designated by the
Depositor as mortgagee or beneficiary, as appropriate, or be assigned in blank
or as otherwise directed by the Depositor.

Prior to the transfer and sale of any Mortgage Loans, the Mortgage Loan
Documents delivered to the Custodian shall be held by the Custodian for the
benefit of the Seller and the possession by the Custodian of such Mortgage Loan
Documents will be at the will of the Seller and will be in a custodial capacity
only. Following the transfer and sale of any Mortgage Loans from the Seller to
the Depositor in accordance with the terms and upon satisfaction of the
conditions of this Agreement, the Custodian will hold all Mortgage Loan
Documents delivered to it hereunder for the benefit of the Depositor, as its
agent and bailee. The Custodian will act as a custodian for the receipt and
custody of all Mortgage Files and, after the transfer of any Mortgage Loans from
the Depositor to the Issuer, the Custodian will hold all Mortgage Loan Documents
delivered to it hereunder for the benefit of the Issuer and on behalf of the
Noteholders.

(d)          Examination of Mortgage Loan Documents: Acceptance of Mortgage
Loans. To the extent not previously delivered to the Depositor or a designee of
the Depositor, the Seller shall, prior to the Closing Date, either (i) deliver
to the Depositor or its designee in escrow, for examination, the Mortgage Loan
Documents pertaining to each Mortgage Loan then being sold by it or (ii) make
such Mortgage Loan Documents available to the Depositor or its designee for
examination at the Seller’s offices or at such other place as the Seller shall
specify. Any such Mortgage Loan Documents so held by the Seller and so made
available to the Depositor or its designee shall be held by the Seller and so
made available solely as a matter of convenience to the Depositor or its
designee and in lieu of delivering such Mortgage Loan Documents to the Depositor
or its designee. The Depositor, the Custodian or a designee of either entity may
review

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

3

 


--------------------------------------------------------------------------------



 

the Mortgage Loan Documents to verify that all documents required to be included
in each Mortgage File (as such term has been defined in the Transfer and
Servicing Agreement) are so included.

Prior to the Closing Date, the Seller shall cause the Custodian to review the
documents delivered pursuant to Section 3(c) hereof to ascertain that, as to
each Mortgage Loan listed on Schedule I, (i) all documents required to be
delivered by the Seller pursuant to Section 3(c) have been received, (ii) such
documents appear regular on their face and relate to such Mortgage Loan and
(iii) the information on Schedule I accurately reflects the information set
forth in the corresponding Mortgage File, to the extent required by Section 2.01
of the Transfer and Servicing Agreement. An additional review shall be conducted
by the Custodian or its designee prior to the first anniversary of the Closing
Date to determine that all Mortgage Loan Documents required to be included in
the Mortgage File are included therein. If at any time the Depositor or the
Indenture Trustee, or the Custodian, discovers or receives notice that any
Mortgage Loan Document is missing or defective in any material respect with
respect to any Mortgage Loan, the Seller shall correct or cure any such omission
or defect or, if such omission or defect materially impairs the value of the
Mortgage Loan, repurchase the defective Mortgage Loan or substitute for such
defective Mortgage Loan a Qualified Substitute Mortgage Loan in accordance with
and if permitted by the terms of Section 6 hereof. At the time of such
repurchase or substitution, the Custodian shall release documents in its
possession relating to such Mortgage Loan to the Seller. The fact that the
Depositor, the Indenture Trustee or a designee of either entity has conducted or
has failed to conduct any partial or complete examination of the Mortgage Loan
Documents prior to the Closing Date shall not affect the rights of the Depositor
(or any assignee or successor thereof) to demand repurchase or other relief as
provided herein.

(e)          Recordation of Assignments of Mortgage. Subject to the sale of the
Mortgage Loans by the Seller to the Depositor, the Depositor hereby authorizes
and instructs the Seller, and the Seller hereby agrees, to record all
Assignments required to be contained in the Mortgage File to the extent required
pursuant to Section 2.01 of the Transfer and Servicing Agreement. All recording
fees relating to the recordation of the Assignments as described above shall be
paid by the Seller. With respect to any Non-MERS Mortgage Loans, if the
Indenture Trustee does not receive, within the time specified in the Transfer
and Servicing Agreement, evidence satisfactory to it of such recording with
respect to any Mortgage Loan to the extent required pursuant to Section 2.01 of
the Transfer and Servicing Agreement, the Seller shall, in cooperation with the
Indenture Trustee, correct or cure any such omission or repurchase the affected
Mortgage Loan within 90 days of such demand, which demand shall be made within
the time specified in the Transfer and Servicing Agreement (including any such
extensions provided for therein).

Section 4. Representations and Warranties of the Seller.

The Seller hereby represents and warrants to the Depositor as follows:

(a)          The Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Georgia and has full power and
authority (i) to conduct its business as presently conducted by it and (ii) to
execute and deliver this Agreement and perform its obligations under this
Agreement. The Seller is and will remain in compliance with the laws of

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

4

 


--------------------------------------------------------------------------------



 

each state in which any Mortgaged Property is located to the extent necessary to
perform its obligations in respect of this Agreement.

(b)          The execution and delivery of this Agreement, the performance by
the Seller of its obligations hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Seller. This Agreement has been duly executed and delivered by the
Seller and constitutes a legal, valid and binding obligation of the Seller,
enforceable in accordance with its respective terms subject to bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity and public
policy considerations underlying the securities laws, to the extent that such
public policy considerations limit the enforceability of the provisions of this
Agreement which purport to provide indemnification from securities laws
liabilities.

(c)          The execution, delivery and performance of this Agreement by the
Seller, and the consummation of the transactions contemplated hereby, will not
(i) violate or conflict with any law, rule, regulation, order, judgment, award,
administrative interpretation, injunction, writ, decree or the like affecting
the Seller or by which the Seller is bound or (ii) result in a breach of or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under any indenture or other material agreement to
which the Seller is a party or by which the Seller is bound, which in the case
of either clause (i) or (ii) will have a material adverse effect on the Seller’s
ability to perform its obligations under this Agreement.

(d)          No authorization, consent, approval, license, exemption or other
action by or notice to or registration or filing with any governmental authority
or administrative or regulatory body is required for either the execution,
delivery or performance of this Agreement by the Seller or the consummation of
the transactions contemplated hereby, except such as shall have been made or
obtained on or prior to the Closing Date.

(e)          There are no pending or, to the best of the Seller’s knowledge,
threatened actions, proceedings or investigations against the Seller before any
court, governmental arbitrator or instrumentality which if determined adversely
to the Seller may reasonably be expected, individually or in the aggregate, to
(i) have a material and adverse affect on the Seller’s ability to perform its
obligations under this Agreement or (ii) to affect the legality, validity or
enforceability of this Agreement.

(f)           The Seller is solvent and the sale of the Mortgage Loans will not
cause the Seller to become insolvent. The sale of the Mortgage Loans is not
undertaken with the intent to hinder, delay or defraud any of the Seller’s
creditors.

(g)          The transfer of the Mortgage Loans to the Depositor at the Closing
Date will be treated by the Seller for financial accounting and reporting
purposes as a financing.

(h)          The Seller has not dealt with any broker or agent or other Person
who might be entitled to a fee, commission or compensation in connection with
the transaction contemplated by this Agreement other than the Depositor and its
affiliates.

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

5

 


--------------------------------------------------------------------------------



 

 

(i)           The Seller is not in default with respect to any order or decree
of any court, regulation or demand of any federal, state, municipal or
governmental agency, which default would materially and adversely affect the
condition (financial or other) or operations of the Seller or its properties or
the consequences of which would have a material adverse effect on the Seller’s
ability to perform its obligations under this Agreement.

(j)           The transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages by the Seller hereunder are not subject to the bulk transfer laws
or any similar statutory provisions in effect in any applicable jurisdiction.

(k)          The transactions contemplated by this Agreement are in the ordinary
course of business of the Seller.

(l)           Each of the representations and warranties set forth in Exhibit A
hereto is true and correct with respect to the Mortgage Loans as of the Closing
Date.

(m)         The Seller has been organized in conformity with the requirements
for qualification as a real estate investment trust (a “REIT”); the Seller will
file with its federal income tax return for its taxable year ending December 31,
2004, an election to be treated as a REIT for federal income tax purposes; and
the Seller currently qualifies as, and it proposes to operate in a manner that
will enable it to continue to qualify as, a REIT.

 

Section 5. Covenants of the Seller.  

The Seller hereby covenants with the Depositor as follows:

(a)          On or before the Closing Date, the Seller shall take all steps
required of it to effectuate the transfer of the Mortgage Loans to the Issuer,
as transferee of the Depositor, free and clear of any lien, charge or
encumbrance.

(b)          The Seller shall use its best efforts to make available to counsel
for the Depositor in executed form each of the documents listed in Section 7(b)
below no later than two Business Days before the Closing Date, it being
understood that such documents are to be released and delivered only on the
closing of the transaction contemplated hereby and the sale of the Securities.

(c)          The Seller shall deliver or cause to be delivered to the Depositor
(i) an Opinion of Counsel as to various corporate matters substantially in a
form satisfactory to the Depositor and (ii) such other Opinions of Counsel, if
any, as are required by any Rating Agency for the issuance of the ratings on the
Notes specified in Section 7(d) below.

Section 6. Cure, Repurchase and Substitution Obligations.

(a)          Each of the representations and warranties of the Seller contained
herein shall survive the purchase by the Depositor of any of the Mortgage Loans
and shall continue in full force and effect, notwithstanding any restrictive or
qualified endorsement on the Mortgage Notes and notwithstanding subsequent
termination of this Agreement or the Transfer and Servicing

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

6

 


--------------------------------------------------------------------------------



 

Agreement. The representations and warranties shall not be impaired by any
review and examination of Mortgage Loan Documents or other documents evidencing
or relating to the Mortgage Loans or any failure on the part of the Depositor to
review or examine such documents and shall inure to the benefit of any assignee,
transferee or designee of the Depositor, including the Issuer for the benefit of
the Noteholders and the Custodian. With respect to the representations and
warranties contained herein that are made to the best of the Seller’s knowledge
or as to which the Seller has no knowledge, if it is discovered by the Seller,
the Depositor, the Custodian or the Indenture Trustee that the substance of any
such representation and warranty is inaccurate and such inaccuracy materially
and adversely affects the value of the related Mortgage Loan, then
notwithstanding the Seller’s knowledge or lack of knowledge with respect to the
inaccuracy of such representation and warranty at the time it was made, the
Seller shall take the action described in the following paragraph in respect of
such Mortgage Loan.

(b)          Upon discovery or receipt of notice by the Seller, the Depositor,
the Indenture Trustee or the Custodian of any missing or materially defective
document in any Mortgage File, or a breach of any of the Seller’s
representations and warranties set forth in Section 4 hereof with respect to any
Mortgage Loan, which in any of the foregoing cases materially and adversely
affects the value of any Mortgage Loan or the interest therein of the Depositor,
the Indenture Trustee or the Noteholders, the party discovering or receiving
notice of such missing or materially defective document, breach, or default
shall give prompt written notice to the others. Upon its discovery or its
receipt of notice of any such missing or materially defective document, breach
or default (the “Defect Discovery Date”), the Seller shall either (a) within 90
days of discovery or receipt of such notice, provide the Custodian with such
missing documents or cure such defect, breach or default, in all material
respects or (b) within 90 days of such discovery or receipt of such notice,
either repurchase the affected Mortgage Loan at the purchase price therefor or
cause the removal of such Mortgage Loan from the Trust Estate (in which case it
shall become a Deleted Mortgage Loan) and substitute therefor one or more
Qualified Substitute Mortgage Loans as defined in the Transfer and Servicing
Agreement; provided, however, that any such substitution shall occur within two
years of the Closing Date. The Indenture Trustee or its designee shall amend the
Mortgage Loan Schedule to reflect the withdrawal of any Mortgage Loan from the
terms of this Agreement and the Transfer and Servicing Agreement and the
addition, if any, of a Qualified Substitute Mortgage Loan. In order to effect a
substitution pursuant to this Section, the Seller will deliver (i) to the
Custodian each of the Mortgage Loan Documents required to be contained in the
Mortgage File with respect to the Substitute Mortgage Loan(s) and (ii) if the
aggregate Scheduled Principal Balance on the date of substitution of the
Qualified Substitute Mortgage Loan(s) is less than the aggregate Scheduled
Principal Balance of the Deleted Mortgage Loan(s) (after application of Monthly
Payments due in the month of substitution), to the Issuer cash in an amount
equal to such substitution adjustment amount. Any repurchase pursuant to this
Section shall be accomplished by the delivery into the Custodial Account, or at
the direction of the Depositor, on (or determined as of) the last day of the
calendar month in which such repurchase is made, of the purchase price for the
Mortgage Loans to be repurchased.

(c)          In addition to such repurchase or substitution obligation, the
Seller shall indemnify the Depositor and hold it harmless against any losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments, and other costs and

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

7

 


--------------------------------------------------------------------------------



 

expenses resulting from any claim, demand, defense or assertion based on or
grounded upon, or resulting from, a breach of the Seller’s representations and
warranties contained in this Agreement. It is understood and agreed that the
obligations of the Seller set forth in this Section 6 to cure, substitute for or
repurchase a defective Mortgage Loan and to indemnify the Depositor as provided
in this Section 6 constitute the sole remedies of the Depositor respecting a
breach of the foregoing representations and warranties.

(d)          The obligations of the Seller set forth in this Agreement to cure
or to repurchase a materially defective Mortgage Loan or to substitute a
Qualified Substitute Mortgage Loan for such Mortgage Loan and to indemnify the
Depositor and others as provided in this Agreement constitute the sole remedies
of the Depositor and the Issuer against the Seller respecting a defective
document in any Mortgage File or a breach of representations and warranties of
the Seller set forth in Section 4 hereof.

Section 7. Conditions to Obligation of the Depositor.

The obligation of the Depositor hereunder to purchase the Mortgage Loans is
subject to:

(a)          The representations and warranties of the Seller under this
Agreement (exclusive of Exhibit A hereto) shall be accurate in all material
respects as of the Closing Date, and no event shall have occurred which, with
notice or the passage of time, would constitute a default under this Agreement;

(b)          The Depositor shall have received, or the Depositor’s attorneys
shall have received, in escrow (to be released from escrow at the time of
closing), the following documents in such forms as are agreed upon and
acceptable to the Depositor, duly executed by all signatories other than the
Depositor as required pursuant to the respective terms thereof:

(i)           An Opinion of Counsel for the Seller as to various corporate
matters and such other Opinions of Counsel as are necessary in order to obtain
the ratings set forth in Section 7(d) below, each of which shall be acceptable
to the Depositor, its counsel, the Underwriters, their counsel and the Rating
Agencies referred to below;

 

(ii)

The Transfer and Servicing Agreement referred to in the Recitals;

(iii)        A letter from Deloitte & Touche LLP dated the date hereof
containing in substance the information required by Section 6(c) of the
underwriting agreement dated November 28, 2006, among the Depositor, the Seller,
Bear, Stearns & Co. Inc. and KeyBanc Capital Markets, A Division of McDonald
Investments Inc.; and

(iv)         The Seller shall have delivered to the Custodian, in escrow, all
documents (including, without limitation, the Mortgage assigned by the Seller in
blank or to the Issuer or Custodian and the Mortgage Note endorsed in blank or
to the Issuer or Custodian with respect to each Mortgage Loan) required to be
delivered hereunder and shall have released its interest therein to the
Depositor or its designee;

 

(c)

All other terms and conditions of this Agreement shall have been complied with;

 

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

8

 


--------------------------------------------------------------------------------



 

 

(d)          The receipt of written confirmation from each of Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. (“S&P”), as to the assignment of the ratings
shown in the following table:

Class

Moody's

S&P

A-1

Aaa

AAA

A-2

Aaa

AAA

M-1

Aa2

AA

M-2

A2

A

B-1

Baa2

BBB

 

Section 8. Mandatory Delivery; Grant of Security Interest.

The sale and delivery on the Closing Date of the Mortgage Loans described in the
Mortgage Loan Schedule is mandatory, it being specifically understood and agreed
that each Mortgage Loan is unique and identifiable on the date hereof and that
an award of money damages would be insufficient to compensate the Depositor for
the losses and damages incurred by the Depositor in the event of the Seller’s
failure to deliver the Mortgage Loans on or before the Closing Date. The Seller
hereby grants to the Issuer for the benefit of the Noteholders, a lien on and a
continuing first priority security interest in each Mortgage Loan and each
document and instrument evidencing each Mortgage Loan to secure the performance
by the Seller of its obligation to deliver such Mortgage Loans hereunder. All
rights and remedies of the Depositor under this Agreement are distinct from, and
cumulative with, any other rights or remedies under this Agreement or afforded
by law or equity and all such rights and remedies may be exercised concurrently,
independently or successively.

Any Mortgage Loans rejected by the Depositor shall concurrently therewith be
released from the security interest created hereby. The Seller agrees that, upon
acceptance of the Mortgage Loans by the Depositor or its designee and delivery
of payment to the Seller, that its security interest in the Mortgage Loans shall
be released. All rights and remedies of the Depositor under this Agreement are
distinct from, and cumulative with, any other rights or remedies under this
Agreement or afforded by law or equity and all such rights and remedies may be
exercised concurrently, independently or successively.

Section 9. Indemnification.

(a)          The Seller agrees to indemnify and hold harmless the Depositor and
each person, if any, who controls the Depositor within the meaning of Section 15
of the Securities Act (collectively, the “Indemnified Party”) against any and
all losses, claims, expenses, damages or liabilities to which the Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, expenses, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (a) any untrue statement or alleged untrue
statement of any material fact contained in the Prospectus Supplement or the
omission or the alleged omission to state therein a material fact necessary in
order to make the statements therein not misleading, in each case to the extent,
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in reliance upon and in conformity with
information furnished in writing to the Depositor by the Seller specifically for
use therein, which

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

9

 


--------------------------------------------------------------------------------



 

shall include the information set forth in the Prospectus Supplement under “Risk
Factors” and “Description of the Mortgage Pool;” (b) any representation,
warranty or covenant made by the Seller in this Agreement or in the Transfer and
Servicing Agreement being, or alleged to be, untrue or incorrect in any material
respect; or (c) the information regarding the mortgage loan data as set forth on
the Mortgage Loan Schedule attached hereto as Schedule I and made a part hereof
for all purposes being, or alleged to be, untrue or incorrect in any material
respect; provided, however, that to the extent that any such losses, claims,
expenses, damages or liabilities to which the Indemnified Party may become
subject arise out of or are based upon both (1) statements, omissions,
representations, warranties, covenants or information of the Seller described in
clause (a), (b) or (c) above and (2) any other factual basis, the Seller shall
indemnify and hold harmless the Indemnified Party only to the extent that the
losses, claims, expenses, damages or liabilities of the person or persons
asserting the claim are determined to arise from or be based upon matters set
forth in clauses (a), (b) and/or (c) above. This indemnity will be in addition
to any liability that the Seller may otherwise have.

(b)          Promptly after receipt by the Indemnified Party of notice of the
commencement of any such action, the Indemnified Party will, if a claim in
respect thereof is to be made against the Seller under this Section 9, promptly
notify the Seller in writing of the commencement thereof and the Seller, upon
the request of the Indemnified Party, shall retain counsel satisfactory to the
Indemnified Party to represent the Indemnified Party and shall pay the
reasonable fees and disbursements of such counsel related to such proceeding (in
which case the Seller shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the Indemnified Party except as set
forth below). In any such proceeding, the Indemnified Party shall have the right
to employ separate counsel (including local counsel), and the Seller shall bear
the reasonable fees, costs and expenses of such separate counsel if (i) the use
of counsel chosen by the Seller to represent the Indemnified Party would present
such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the Indemnified Party
and the Seller and the Indemnified Party shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to the Seller, (iii) the Seller shall not have
employed counsel satisfactory to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action or (iv) the Seller shall authorize the Indemnified Party to employ
separate counsel at the expense of the Seller. The Seller shall reimburse the
Indemnified Party for such fees, costs and expenses as they are incurred. The
Seller will not, without the prior written consent of the Indemnified Party,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding. In addition, for so long as the Seller is covering all costs
and expenses of the Indemnified Party as provided herein, no Indemnified Party
will settle or compromise or consent to the entry of any judgment with respect
to any pending or threatened claim, action, suit or proceeding in respect of
which indemnification or contribution may be sought hereunder without the
consent of the Seller, which consent shall not be unreasonably withheld. The
Seller shall respond to any written request to provide such consent within ten
(10)

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

10

 


--------------------------------------------------------------------------------



 

days after receipt thereof; if the Seller fails to respond within such time
period, the Seller shall be deemed to have responded in the negative to such
request.

(c)          Nothing in this Agreement shall be construed to allow an
Indemnified Party to recover punitive damages or consequential damages from the
Seller; provided however, that this Section shall not limit indemnification of
any Indemnified Party for damages (however construed) actually recovered from an
Indemnified Party by third parties.

Section 10. Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered to or mailed by
registered mail, postage prepaid, or transmitted by telecopier, telex or
telegraph and confirmed by a similar mailed writing, as follows:

 

(a)

If to the Depositor:

 

 

HMB Acceptance Corp.

 

 

2002 Summit Boulevard

 

 

Atlanta, Georgia 30319

 

 

Attention: Debra F. Watkins, EVP Capital Markets

 

Telecopier: (404) 705-2301

 

 

 

with a copy, given in the manner prescribed above, to each of:

 

HMB Acceptance Corp.

 

 

2002 Summit Boulevard

 

 

Atlanta, Georgia 30319

 

 

Attention: General Counsel

 

 

Telecopier: (404) 303-4069

 

Edward E. Gainor

McKee Nelson LLP

1919 M Street, N.W.

Washington, D.C. 20036

Telecopier: (202) 775-8586

 

 

(b)

If to the Seller:

 

 

HomeBanc Corp.

 

 

2002 Summit Boulevard

 

 

Atlanta, Georgia 30319

 

 

Attention: Debra F. Watkins, EVP Capital Markets

 

Telecopier: (404) 705-2301

 

 

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

11

 


--------------------------------------------------------------------------------



 

 

 

with a copy, given in the manner prescribed above, to:

 

HomeBanc Corp.

 

 

2002 Summit Boulevard

 

 

Atlanta, Georgia 30319

 

 

Attention: General Counsel

 

 

Telecopier: (404) 303-4069

 

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice.

Section 11. Severability of Provisions.

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any part, provision, representation or warranty of
this Agreement that is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.

Section 12. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 13. Agreement of the Seller.

The Seller agrees to execute and deliver such instruments and take such actions
as the Depositor, the Indenture Trustee, the Owner Trustee, the Custodian or the
Securities Administrator may, from time to time, reasonably request in order to
effectuate the purpose and to carry out the terms of this Agreement, the
Indenture, the Trust Agreement or the Transfer and Servicing Agreement,
including, without limitation, the execution and filing of any UCC financing
statements to evidence the interests of the Depositor and any of its transferees
in the Mortgage Loans and other assets assigned to the Issuer.

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

12

 


--------------------------------------------------------------------------------



 

 

Section 14. Survival.

The Seller agrees that the representations, warranties and agreements made by it
herein and in any certificate or other instrument delivered pursuant hereto
shall be deemed to be relied upon by the Depositor, notwithstanding any
investigation heretofore or hereafter made by the Depositor or on the
Depositor’s behalf, and that the representations, warranties and agreements made
by the Seller herein or in any such certificate or other instruments shall
survive the delivery of and payment for the Mortgage Loans.

Section 15. Assignment; Third Party Beneficiaries.

The Seller hereby acknowledges that the Depositor will assign all its rights
hereunder (except the Depositor’s rights set forth in Section 9) to the Issuer.
The Seller agrees that, upon the execution of the Transfer and Servicing
Agreement, the Issuer as assignee of the Depositor will have all such rights and
remedies provided to the Depositor hereunder (except those rights of the
Depositor set forth in Section 9) and this Agreement will inure to the benefit
of the Issuer, which will in turn pledge such rights and remedies to the
Indenture Trustee for the benefit of the Noteholders. The Issuer and Indenture
Trustee shall be intended third party beneficiaries of this Agreement.

Section 16. Miscellaneous.

(a)          This Agreement may be executed in two or more counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns.

(b)          Any person into which the Seller may be merged or consolidated or
any person resulting from a merger or consolidation involving the Seller or any
person succeeding to the business of the Seller shall be considered the
successor of the Seller hereunder, without the further act or consent of either
party. Except as provided in Section 15 and the preceding sentence, this
Agreement may not be assigned, pledged or hypothecated by any party without the
written consent of each other party to this Agreement.

(c)          This Agreement supersedes all prior agreements and understandings
relating to the subject matter hereof. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

(d)          The Depositor shall immediately effect the redelivery of the
Mortgage Loans and all Mortgage Loan Documents and any security interest created
by Section 8 hereof shall be deemed to have been released if, on the Closing
Date, any of the conditions set forth in Section 7 hereof shall not have been
satisfied or waived.

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

13

 


--------------------------------------------------------------------------------



 

 

(e)          It is the express intent of the parties hereto that the conveyances
of the Mortgage Loans by the Seller to the Depositor as contemplated by this
Agreement be construed as a sale of the Mortgage Loans by the Seller to the
Depositor. It is, further, not the intention of the parties that such
conveyances be deemed a pledge of the Mortgage Loans by the Seller to the
Depositor or any assignee of the Depositor, including, but not limited to, the
Indenture Trustee, to secure a debt or other obligation of the Seller.
Nevertheless, if, notwithstanding the intent of the parties, the Mortgage Loans
are held to be property of the Seller then (i) this Agreement shall also be
deemed to be a security agreement within the meaning of Article 9 of the
Delaware Uniform Commercial Code and the Uniform Commercial Code of any other
state as necessary; (ii) the conveyances provided for herein shall be deemed to
be an assignment and a grant by the Seller to the Depositor of a security
interest in all of the Seller’s right, title and interest in and to the Mortgage
Loans, all insurance policies and proceeds thereof relating to the Mortgage
Loans, all amounts payable by the holder of the Mortgage Loans in accordance
with the terms thereof and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities, or other
property, including, without limitation, all amounts from time to time held or
invested in the Custodial Account, the Collection Account, the Note Payment
Account, the Certificate Distribution Account or any other account established
under the Transfer and Servicing Agreement, whether in the form of cash,
instruments, securities or other property; (iii) the possession by the Depositor
or its agents of Mortgage Notes and such other items of property as constitute
instruments, money, negotiable documents or tangible chattel paper shall be
deemed to be “possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 8.9A-313 of the Delaware Uniform
Commercial Code; and (iv) notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Depositor for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Depositor pursuant to any provision
hereof shall also be deemed to be an assignment of any security interest created
hereby. The Seller and the Depositor shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement is deemed to create a security interest in the Mortgage Loans, such
security interest will be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement and the Transfer and Servicing Agreement.

(f)           The Seller shall not file any involuntary petition or otherwise
institute any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any federal or state bankruptcy or
similar law against the Depositor so long as any debt instrument issued by the
Issuer is outstanding and for one year and one day thereafter.

Section 17. Request for Opinions.

The Seller and the Depositor hereby request and authorize McKee Nelson LLP, as
their counsel in this transaction, to issue on behalf of the Seller and the
Depositor such legal opinions to the Depositor, the Servicer, the Master
Servicer, the Securities Administrator, the Issuer, the Indenture Trustee, the
Owner Trustee, the Underwriters and the Rating Agencies as may be (i) required
by any and all documents, certificates or agreements executed in connection with
this

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

14

 


--------------------------------------------------------------------------------



 

Mortgage Loan Purchase Agreement or (ii) requested by the Depositor, the
Servicer, the Master Servicer, the Securities Administrator, the Issuer, the
Indenture Trustee, the Owner Trustee, the Underwriters or the Rating Agencies,
or their respective counsel.

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

15

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Mortgage Loan Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

HMB ACCEPTANCE CORP.

 

By: /s/ Debra F. Watkins______  

 

Name:

Debra F. Watkins

 

 

Title:

Executive Vice President

 

HOMEBANC CORP.

 

By: /s/ Debra F. Watkins______  

 

Name:

Debra F. Watkins

 

 

Title:

Executive Vice President

 

 

 

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

MORTGAGE LOANS

 

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

REPRESENTATIONS AND WARRANTIES OF HOMEBANC CORP.

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to them in this Agreement, or if not assigned in this
Agreement, the Transfer and Servicing Agreement dated as of November 1, 2006,
among the Issuer, the Depositor, the Seller, the Master Servicer, the Securities
Administrator, the Servicer and the Indenture Trustee.

The Seller represents and warrants with respect to each Mortgage Loan being
conveyed by it to the Depositor (for purposes of this Exhibit, the “Mortgage
Loan”), as of the Closing Date, as follows:

(a)          The Seller has good title to and is the sole owner and holder of
the Mortgage Loan.

(b)          Immediately prior to the transfer and assignment to the Depositor,
the Mortgage Note and the Mortgage were not subject to an assignment or pledge,
other than with respect to which a release has been obtained in connection with
such transfer, and the Seller has full right and authority to sell and assign
the Mortgage Loan.

(c)          The Seller is transferring such Mortgage Loan to the Depositor free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering the Mortgage Loans.

(d)          The information set forth on the Mortgage Loan Schedule is true and
correct in all material respects as of the Cut-off Date or such other date as
may be indicated in such schedule.

(e)          The Mortgage Loan has been originated, acquired, serviced,
collected and otherwise dealt with in compliance with all applicable federal,
state and local laws (including with respect to fraud in the origination) and
regulations, including, without limitation, predatory and abusive lending laws,
usury, truth in lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws, and the terms of the
related Mortgage Note and Mortgage.

(f)           The related Mortgage Note and Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(g)          The related Mortgage is a valid and enforceable first or second
lien on the related Mortgaged Property, which Mortgaged Property is free and
clear of all encumbrances and liens (including mechanics liens) having priority
over such lien (other than the related first lien in the case of a second lien
Mortgage) of the Mortgage except for: (i) liens for real estate taxes and
assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording of such Mortgage, such exceptions appearing of record
being acceptable to mortgage lending institutions generally or

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 

B-1

 


--------------------------------------------------------------------------------



 

specifically reflected or considered in the lender’s title insurance policy
delivered to the originator of the Mortgage Loan and (iii) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by such Mortgage.

(h)          Any security agreement, chattel mortgage or equivalent document
related to such Mortgage Loan establishes and creates a valid and enforceable
lien on the property described therein.

(i)           No payment due on any Mortgage Loan was more than fifty-nine (59)
days past due as of the applicable date set forth on the Mortgage Loan Schedule.

(j)           The Seller has not impaired, waived, altered or modified the
related Mortgage or Mortgage Note in any material respect, or satisfied,
canceled, rescinded or subordinated such Mortgage or Mortgage Note in whole or
in part or released all or any material portion of the Mortgaged Property from
the lien of the Mortgage, or executed any instrument of release, cancellation,
rescission or satisfaction of the Mortgage Note or Mortgage, in each case other
than pursuant to a written agreement or instrument contained in the Mortgage
File.

(k)          The Mortgage has not been satisfied, canceled or subordinated
(other than to the related first lien in the case of a Second Lien Mortgage
Loan), in whole, or rescinded, and the Mortgaged Property has not been released
from the lien of the Mortgage, in whole or in part (except for a release that
does not materially impair the security of the Mortgage Loan or a release the
effect of which is reflected in the Loan-to-Value Ratio or Combined
Loan-to-Value Ratio, as applicable, for the Mortgage Loan as set forth in the
Mortgage Loan Schedule).

(l)           No condition exists with respect to a Mortgage Loan which could
give rise to any right of rescission, set off, counterclaim, or defense
including, without limitation, the defense of usury, and no such right has been
asserted.

(m)         Each Mortgage Loan other than a Cooperative Loan is covered by
either (i) a mortgage title insurance policy or other generally acceptable form
of insurance policy customary in the jurisdiction where the Mortgaged Property
is located or (ii) if generally acceptable in the jurisdiction where the
Mortgaged Property is located, an attorney’s opinion of title given by an
attorney licensed to practice law in the jurisdiction where the Mortgaged
Property is located. All of the Seller’s rights under such policies, opinions or
other instruments shall be transferred and assigned to the Depositor upon sale
and assignment of the Mortgage Loans hereunder. The title insurance policy has
been issued by a title insurer licensed to do business in the jurisdiction where
the Mortgaged Property is located, insuring the original lender, its successor
and assigns, as to the first or second priority lien of the Mortgage, as the
case may be, in the original principal amount of the Mortgage Loan, subject to
the exceptions contained in such policy. The Seller is the sole insured of such
mortgagee title insurance policy, and such mortgagee title insurance policy is
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by this Agreement. The Seller has not made, and
the Seller has no knowledge of, any claims under such mortgagee title insurance
policy. The Seller is not aware of any action by a prior holder and the Seller
has not done, by act or omission, anything that could

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 

B-2

 


--------------------------------------------------------------------------------



 

impair the coverage or enforceability of such mortgagee title insurance policy
or the accuracy of such attorney’s opinion of title.

(n)          Other than delinquency in payment, there is no material default,
breach, violation or event of acceleration existing under the related Mortgage
or the related Mortgage Note and no event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration. The Seller has not
waived any material default, breach, violation or event of acceleration.

(o)          With respect to any Mortgage Loan that provides for an adjustable
interest rate, all rate adjustments have been performed in accordance with the
terms of the related Mortgage Note, subsequent modifications, if any, and all
applicable law.

(p)          There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, including
assessments payable in future installments or other outstanding charges,
affecting the related Mortgaged Property.

(q)          To the Seller’s best knowledge no material litigation or lawsuit
relating to the Mortgage Loan is pending.

(r)           The Mortgage Loan obligates the mortgagor thereunder to maintain a
hazard insurance policy (“Hazard Insurance”) in an amount at least equal to the
maximum insurable value of any improvements made to the related Mortgaged
Property, and, if it was in place at origination of the Mortgage Loan, flood
insurance, at the mortgagor’s cost and expense. If the Mortgaged Property is in
an area identified in the Federal Register by the Federal Emergency Management
Agency (“FEMA”) as having special flood hazards, a flood insurance policy is in
effect which met the requirements of FEMA at the time such policy was issued.
The Mortgage obligates the Mortgagor to maintain the Hazard Insurance and, if
applicable, flood insurance policy at the Mortgagor’s cost and expense, and on
the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at the Mortgagor’s cost and expense, and to
seek reimbursement therefor from the Mortgagor. The Mortgaged Property is
covered by Hazard Insurance (unless such Mortgaged Property is unimproved land).

(s)          The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage, any holdback amounts or any
reserve amounts, and the security interest of any applicable security agreement
or chattel mortgage.

(t)           The Mortgage contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including (i) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale or non-judicial foreclosure and (ii) otherwise by
judicial foreclosure. The Mortgaged Property is not subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws. There is no homestead or other
exemption available to the Mortgagor that would interfere with the right to sell
the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 

B-3

 


--------------------------------------------------------------------------------



 

serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the Depositor to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the related Mortgagor. The
Mortgagor has not notified the Seller and the Seller has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act.

(u)          The Mortgaged Property, normal wear and tear excepted, is undamaged
by waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty so as to affect materially and adversely the value of the Mortgaged
Property as security for the Mortgage Loan or the use for which the premises
were intended.

(v)          Except to the extent insurance is in place which will cover such
damage, the physical property subject to any Mortgage is free of material damage
and is in good repair and there is no proceeding pending or threatened for the
total or partial condemnation of any Mortgaged Property;

(w)         No improvements on the related Mortgaged Property encroach on
adjoining properties (and in the case of a condominium unit, such improvements
are within the project with respect to that unit), and no improvements on
adjoining properties encroach upon the Mortgaged Property unless there exists in
the Mortgage File a title policy with endorsements which insure against losses
sustained by the insured as a result of such encroachments.

(x)          None of the Mortgage Loans (by Principal Balance as of the Cut-off
Date) permit negative amortization.

(y)          With respect to escrow deposits, if any, all such payments are in
the possession of or under the control of, the Seller or the related servicer
and there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made.

(z)          There are no mechanics’ or similar liens or claims that have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such lien) affecting the related Mortgaged Property that are
or may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage.

(aa)        The Mortgaged Property with respect to each Mortgage Loan is either
(i) real property owned by the related Mortgagor in fee simple (including, in
the case of a condominium, a proportionate undivided interest in areas and
facilities designated for the common use of condominium owners) or (ii) in the
case of a Cooperative Loan, the related Cooperative Shares and Proprietary
Lease.

(bb)        All of the Mortgage Loans (by Scheduled Principal Balance as of the
Cut-off Date) are first or second lien Mortgage Loans having a Loan-to-Value
Ratio or a Combined Loan-to-Value Ratio, respectively, of less than 125%.

(cc)        No Mortgage Loan was, at the time of origination, subject to the
Home Ownership and Equity Protection Act of 1994 or any comparable state law.

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 

B-4

 


--------------------------------------------------------------------------------



 

 

(dd)        The Mortgage Loan was originated by a mortgagee approved by the
Secretary of Housing and Urban Development pursuant to sections 203 and 211 of
the National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority.

(ee)        The Servicer for each Mortgage Loan has fully furnished, and will
continue to fully furnish, in accordance with the Fair Credit Reporting Act and
its implementing regulations, accurate and complete information (i.e. favorable
and unfavorable) on its borrower credit files to Equifax, Experian, and Trans
Union Credit Information Company (three of the credit repositories), on a
monthly basis.

(ff)         Each Mortgage Loan was originated by the Seller in accordance with
the underwriting standards generally applied by the Seller as set forth in the
Prospectus Supplement.

(gg)        Each primary insurance policy to which any Mortgage Loan is subject
will be issued by an insurer acceptable to Fannie Mae or Freddie Mac and will
provide the coverage described in the Prospectus Supplement. All provisions of
such primary insurance policy have been and are being complied with, such policy
is in full force and effect, and all premiums due thereunder have been paid. Any
Mortgage subject to any such primary insurance policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith at least until Loan-to-Value Ratio of such Mortgage Loan is
reduced to less than 80%. The Mortgage Rate for the Mortgage Loan does not
include any such insurance premium.

(hh)        With respect to each Mortgage Loan (a) no Mortgage Loan is a “high
cost” or “covered” loan within the meaning of any applicable federal, state or
local predatory or abusive lending law; (b) no Mortgage Loan originated on or
after November 27, 2003, is a “High-Cost Home Loan” subject to the New Jersey
Home Ownership Security Act of 2003 (N.J.S.A. 46:10B-22 et seq.); no Mortgage
Loan is a “High-Cost Home Loan” subject to the New Mexico Home Loan Protection
Act (N.M. Stat. Ann. §§58-21A-1 et seq.); (c) no Mortgage Loan is a High-Cost
Loan or Covered Loan, as applicable (as such terms are defined in the then
current Standard & Poor’s LEVELS® Glossary, which is now Version 5.6(c) Revised,
Appendix E), and no Mortgage Loan originated on or after October 1, 2002,
through March 6, 2003, is governed by the Georgia Fair Lending Act; (d) no
proceeds from any Mortgage Loan were used to finance single-premium credit
insurance policies; and (e) no prepayment penalty is payable on any Mortgage
Loan for a period in excess of five years following origination.

 

 

201499 HomeBanc 2006-2

Mortgage Loan Purchase Agreement

 

B-5

 

 

 